         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 1 of 24



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                BALTIMORE DIVISION

CORNELIUS MCCALL,                    :
4318 Penn Avenue                     :
Nottingham, MD 21218                 :
                                     :          CIVIL ACTION NO.
SZE ANSON NG,                        :          JURY TRIAL DEMANDED
4998 Key Lime Drive                  :
Unit 302                             :
Jacksonville, FL 32092               :
                                     :
JAYDA PEARSON,                       :
4304 Wentworth Road                  :
Gwynn Oak, MD 21207                  :
                                     :
        Plaintiffs,                  :
v.                                   :
                                     :
NEURO MONITORING                     :
TECHNOLOGIES, INC.,                  :
3060 Washington Road                 :
Suite 268                            :
Glenwood, MD 21738                   :
                                     :
   Serve:       Resident Agent       :
                Richard Mathabel     :
                3060 Washington Road :
                Suite 268            :
                Glenwood, MD 21738   :
                                     :
RICHARD MATHABEL, individually,      :
3060 Washington Road                 :
Suite 268                            :
Glenwood, MD 21738                   :
                                     :
        Defendants.                  :
___________________________________ :

                                         COMPLAINT

       COMES NOW, Cornelius McCall (“Mr. McCall”), Sze Anson Ng (“Ms. Ng”) and Jayda

Pearson (“Ms. Pearson”)(collectively “Plaintiffs”), by and through their undersigned counsel,


                                               1
            Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 2 of 24



and hereby bring this Complaint against Neuro Monitoring Technologies, Inc., and Richard

Mathabel (“Mr. Mathabel”)(collectively "Defendants"), by averring as follows:

                                       INTRODUCTION

       1.       The present lawsuit addresses the failure of Defendants to pay all wages earned

by Plaintiffs, the brazen wage theft orchestrated by Defendants and the extortionist scheme to

force employees to remain captive employees of Defendants or suffer great debt. The overall

plot set in place by Defendants is so unconscionable and overreaching as to smack of the

imposition of involuntary servitude and human trafficking. In this scheme, Plaintiffs (who were

young low-level employees making just over minimum wage), were forced to sign an

unconscionable contract at the time of their hire which, though identified as at-will employees,

required them to stay a length oof time or be forced to repay all the wages they earned, all

benefits received and to pay Defendant’s portion of federal and state tax, in addition to other

sums. When these employees left their so-called at will employment with Defendants,

Defendants immediately and aggressively demanded large sums from these employees, including

demand letters and lawsuits.

       2.       Defendant employer has since instituted suit against Mr. McCall and Ms. Ng in

the District Court for Howard County seeking $15,000 dollars because neither of them would

repay their earned wages, earned benefits and Defendant’s portion of federal and state tax

contributions. These lawsuits are styled Neuro Monitoring Technologies v. McCall, Case No.:

D-101-CV-21-009883 and Neuro Monitoring Technologies v. Ng, Case No.: D-101-CV-21-

009884, respectively. These lawsuits remain pending and no trial has taken place. On

September 3, 2021, Ms. Pearson was forwarded a letter from a law firm representing Defendant

employer also threatening legal action if she failed to return all earned wages, earned benefits,



                                                 2
            Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 3 of 24



and Defendants’ portions of the federal and state tax contributions.

        3.      The net effect of Defendants appalling shakedown is to have Plaintiffs not only

work for free but be indebted to the employer for additional liquidated damages simply because

of leaving their employment, a position that was non-exempt, low paying and purportedly, at

will. Under these circumstances, the employer’s actions are in clear violation of the most basic

provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”); and/or the

Maryland Wage and Hour Laws, MD. CODE, LAB. & EMPL. § 3-501 et seq. (“MWHL”)

requiring employees to be paid for time worked.1 In addition, the scheme implemented to force

employees to stay or suffer serious financial repercussions runs afoul of the Trafficking Victims

Protection Act (“TVPA”). 18 U.S.C. § 1589(a)(2)-(3).

       4.       This action brings claims by the Plaintiffs for unpaid regular and overtime wages,

and for record keeping and wage hour infractions in violation of the FLSA, MWHL, and/or the

Maryland Wage Payment and Collection Laws, MD. CODE, LAB. & EMPL. § 3-501, et seq.

(“MWPCL”), along with enhanced damages, pre and post-judgment interest, reasonable

attorneys’ fees and costs, and other relief as these causes permit. Alternatively, Plaintiffs assert

common law claims for quantum meruit.

       5.       Plaintiffs seek a declaratory adjudication finding that the repayment and

liquidated damages provisions in the contracts at issue are unenforceable, against public policy,

illegal, in violation of the FLSA, MWHL, MWPCL, and the TVPA.




1
  Defendant Neuro Monitoring Technologies, Inc. received approximately 1.2 million dollars in
taxpayer funded PPP loans and used a portion of these monies to make payroll to Plaintiffs. In
fact, several payroll entries for these employees are denoted as “PPP salary.” Plaintiffs
anticipate filing additional claims related to fraud in the use of such funds tethered to these
extortionist employment practices.

                                                  3
             Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 4 of 24



        6.       These claims and the facts in support are referred to individually or, at times,

collectively as the “Lawsuit.”

                                              PARTIES

        7.       Mr. McCall is a 29 year old resident of the State of Maryland. At all relevant

times to this Lawsuit, Mr. McCall was an “employee” within the meaning of the FLSA, MWHL,

and the MWPCL.

        8.       Ms. Ng is a 23 year old adult resident of the State of Florida. At all relevant times

to this Lawsuit, Ms. Ng was an “employee” within the meaning of the FLSA, MWHL, and the

MWPCL.

        9.       Ms. Pearson is a 23 year old adult resident of the State of Maryland. At all

relevant times to this Lawsuit, Ms. Pearson was an “employee” within the meaning of the FLSA,

MWHL, and the MWPCL.

        10.      Defendant Neuro Monitoring Technologies, Inc. (hereinafter “NMT”) is a for-

profit corporation formed and organized under the laws of the State of Maryland. NMT holds

itself out as the leading provider of intraoperative neuromonitoring services in the Mid-Atlantic

region and boasts that it provides an assortment of staff and services which support more than 54

hospitals and hundreds of physicians in the Mid-Atlantic region. NMT maintains its primary

office and principal place of business at 3060 Washington Road in Glenwood, Maryland.

        11.      NMT is engaged in the production of goods for interstate commerce and/or uses

and handles goods that have moved in interstate commerce as such terms are defined in the

FLSA and is an “employer” subject to the FLSA, MWHL, and the MWPCL within the meaning

of those statutes.




                                                   4
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 5 of 24



       12.     Defendant Mr. Mathabel is, upon information and belief, a resident of the State of

Maryland. Mr. Mathabel is the President of NMT who operates, directs, and/or manages NMT.

Mr. Mathabel controlled, oversaw, and set the terms and conditions of employment for Plaintiffs,

including the employment agreement foisted upon Plaintiffs after they were offered and accepted

the position with Defendants. Mr. Mathabel directed to withhold wages earned from Plaintiffs.

Mr. Mathabel authored a letter of extortion demanding repayment of wages, benefits and

Defendants’ portion of federal and state tax contributions and liquidated damages. He then

directed and authorized the filing of lawsuits against Mr. McCall and Ms. Ng in the District

Court for Howard County, Maryland, as well as the legal collection letter sent to Ms. Pearson.

       13.     In addition, Mr. Mathabel is the resident agent for NMT and, upon information

and belief, is the owner and alter ego of NMT and/or otherwise are individually liable as an

“employer” as the term is defined by the FLSA, MWHL and the MWPCL. Alternatively, Mr.

Mathabel acted through unified operation and/or common control with NMT and/or constituting

an “enterprise” within the meaning of the FLSA 29 U.S.C. § 203(r)(1).

                                JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this Lawsuit pursuant to 28 U.S.C.

§ 1331, as this action is being brought under the FLSA, TVPA and Declaratory Judgment Act,

28 U.S.C. §§ 2201. The Maryland statutory and common law claims set forth herein are so

related and intertwined with the federal claims so as to form a part of the same case and

controversy and vests this Court with supplemental jurisdiction over these claims pursuant to 28

U.S.C. § 1367(a).

       15.     All Plaintiffs have signed a consent form to pursue this Lawsuit and assert claims

arising under federal and state law, which are collectively attached hereto as Exhibit 1.



                                                 5
          Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 6 of 24



       16.     Venue is proper in the Baltimore Division of the United States District Court for

the District of Maryland under 28 U.S.C. § 1391(b)(2), as a substantial part of the events giving

rise to this Lawsuit occurred in this District, and because NMT conducts business and maintains

its principal place of business in Howard County, Maryland.

                                              FACTS

                           NMT’s Targeting and Recruiting Preferences

       17.     NMT purposely targets young, inexperienced graduating seniors from college

with promises of a lucrative career and benefits.

       18.     For example, NMT’s job description for the position of Neurophysiological

Clinician makes promises of a “long term career in health services” with benefits such as health

insurance, 401(k) retirement plan, expense reimbursement and related benefits. NMT does not

require any experience for the position, and the only required qualifications are a drivers’ license

and bachelors’ degree in health sciences.

       19.     NMT further targets and reaches out to local colleges and universities to get buy-

in and assistance with recruiting of students. NMT regularly communicates with professors and

job placement officials at colleges such as Towson University. These institutions, upon

information and belief, are unaware of NMT’s intentions and fraudulent, illegal practices

towards their students once hired. These colleges are, nevertheless, complicit in NMT’s

recruiting and hiring practices.

       20.     For example, on or about October 14, 2020, a clinical professor in Towson

University’s Kinesiology Department sent a mass email to all exercise science students with

NMT’s job description and extolling the “great opportunity” that the position offered. The




                                                    6
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 7 of 24



email strongly encourages the student to apply and states that that “[t]his Company has hired

quite a few of our graduates.”

       21.     Students like Ms. Pearson relied upon such recommendations and thereafter

applied for and underwent job interviews for the position of Neurophysiological Clinician.

During the interview, no mention was made of the fact that the applicant would be required to

sign a contract requiring them to return all earnings, pay back all benefits earned, pay

Defendants’ portion of its federal and state tax contributions, and/or pay liquidated damages if

they left NMT.

                                     Contract Provision at Issue

       22.     After accepting employment, Plaintiffs were each, required to sign an

employment agreement (“Contract”). None of the plaintiffs had the opportunity to meaningfully

review or seek the advice of counsel with regard to the Contract and were not in an equal

bargaining position with NMT in relation to the Contract.

       23.     The Contract for each Plaintiff contained the following relevant language

pertaining to liquidated damages:

                2.7 Liquidated Damages. Employee hereby agrees and acknowledges that
       intraoperative neurosurgical monitoring is a highly-specialized discipline that requires
       significant training, including, without limitation, the training required to obtain a CNIM;
       that employee has no prior specialized training in intraoperative neurosurgical monitoring
       and does not have a CNIM as of the date hereof; that Company will be providing to
       Employee training related to his work, including, without limitation, the training required
       to obtain a CNIM during the initial portion of the term of this Agreement; that Company
       will recoup its initial training investment in Employee during a two-year period from and
       after the date when he receives his CNIM; and that Company accordingly will suffer
       economic losses from its employment of Employee if Employee’s employment with
       Company is terminated before the second anniversary of his receipt of the CNIM. The
       parties accordingly hereby agree that, if Employee’s employment with Company is
       terminated at any time prior to the date of his receipt of the CNIM or the one-year
       anniversary of the date when he receives his CNIM (the “Anniversary”), the actual
       damages incurred by Company would be difficult to estimate in advance and to prove
       after such a termination occurs, and Company therefore will be entitled to liquidated
       damages in an amount equal to fifteen thousand and 00/100 dollars ($15,000.00)..., which

                                                    7
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 8 of 24



       amounts the parties agree are not penalties but rather as of the date hereof are a
       reasonable and fair approximation of the damages that would be incurred by Company in
       the event of such a termination.

                                Hiring; Non-Payment for Training

       24.     Mr. McCall began full time employment with NMT on or about January 13, 2021

as a Neurophysiological Clinician.

       25.     Ms. Ng began full time employment with NMT on or about January 18, 2021 also

as a Neurophysiological Clinician.

       26.     Ms. Pearson began full time employment with NMT on or about May 24, 2021

also as a Neurophysiological Clinician.

       27.     Prior to their assigned start dates, Jessica Stein (“Ms. Stein”), an employee of

NMT, required each of the respective Plaintiffs to complete approximately 6-10 hours of online

training and credentialing to work at the hospitals where Plaintiffs would be working. NMT did

not compensate Plaintiffs for this work, in violation of state and federal wage and hour laws.

                                          Primary Duties

       28.     At the time of their hiring, Plaintiffs reported to their assigned trainers as well as

Peter Bogush (“Mr. Bogush”) and Terry Erb (“Ms. Erb”), who handled scheduling and other

administrative matters at the direction of Mr. Mathabel. NMT’s manual identified Messrs.

Bogush and Mathabel as primary and required contacts for schedule clarifications, cancellations,

or advice.

       29.     As Neurophysiological Clinicians, Plaintiffs were tasked with providing

neurophysiological monitoring services, including intra-operative monitoring, and to perform

such other tasks and duties as may be assigned.




                                                  8
            Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 9 of 24



         30.    At the time of their hire, Plaintiffs were assigned to more senior and experienced

Neurophysiological Clinicians and instructed to mirror them as part of their basic on- the –job

training.

         31.    Mr. McCall was assigned to a clinician named Julie Frye (“Ms. Frye”). Ms. Ng

was assigned to Margaret Palmer (“Ms. Palmer”). Ms. Pearson was assigned to Bailey Schaefer

(“Ms. Schaefer”).

         32.    Plaintiffs’ primary duties as Neurophysiological Clinicians were largely manual

in nature and involved driving to and from hospitals and other places performing monitoring

services. While in the presence of and at the direction of their senior clinicians, licensed

surgeons, physicians and health care providers, Plaintiffs would observe and/or assist with

placing monitoring patches on patients, then watching monitoring equipment and

communicating what was displayed on the monitoring equipment to the surgeons, physicians and

health care providers as the case may be. As such, Plaintiffs’ duties did not involve the exercise

of meaningful discretion or independent judgment with regard to important business matters.

These positions are non-exempt positions and are low paying hourly positions.

                                   Classification and Rate of Pay

         33.    At the time of their hire, Plaintiffs were each classified as full-time salaried non-

exempt employee earning $25,000 dollars annually.

         34.    Plaintiffs’ salaries were based upon a 40 hour working schedule of Monday

through Friday, 8 hours per day. Based on their salaries, Plaintiffs’ regular rate of pay equated to

$12.00 dollars per hour worked,2 with an overtime rate of pay of $18.00 dollars per hour worked.

These hourly rates of pay were confirmed by NMT’s counsel in a letter dated June 15, 2021.


2
    The applicable Maryland minimum wage during this period was $11.75 dollars per hour.

                                                   9
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 10 of 24



                                  Failure to Record Hours Worked

       35.       Throughout Plaintiffs’ respective employment, NMT failed to accurately record

the hours worked by Plaintiffs in each work week and did not have a system in place to

accurately record Plaintiffs’ time spent performing work for the benefit of NMT.

       36.       Each of the Plaintiffs was told by Mr. Bogush and/or others that it was not

necessary to record their time or hours worked because they were “on salary,” and were expected

to work as many hours necessary to discharge the duties required of their positions.

       37.       NMT violated the FLSA and Maryland wage and hour laws by failing to make,

keep and preserve accurate records of hours that each of the Plaintiffs worked during each day

and in each workweek during their respective employment.

                                Additional At-Home Evening Duties

       38.       In addition to their day-to-day onsite duties as Neurophysiological Clinicians in

training, Plaintiffs were required to and instructed by NMT to perform work each night to

prepare for the following day of work. These duties and requirements included, but were not

limited to, studying guides and books, watching CEU lectures and word documents on surgical

procedures, reviewing work sheets and taking associated quizzes, and preparing and marking

down where needles/patches were to be placed for monitoring each surgical procedure for the

following day.

       39.       In addition, all Plaintiffs were physically tasked and required each night while at

home to tie needles for patient procedures the next day and other related tasks.

       40.       Throughout their employment, Plaintiffs devoted approximately 10-20 hours of

additional time at home performing physical tasks, studying and other or other preparation each

work week. In addition, Plaintiffs devoted approximately 4-5 each weekend during their



                                                  10
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 11 of 24



employment performing similar tasks.

       41.     NMT was aware that Plaintiffs performed additional duties in the evening and

suffered and permitted all Plaintiffs to work in excess of 40 hours in certain weeks throughout

their employment.

                                  Willful Refusal to Pay Overtime

       42.     As non-exempt employees, Plaintiffs were each entitled to receive overtime pay

for each hour worked each week in excess of 40 hours in any workweek as required under the

FLSA and MWHL.

       43.     Despite this, Plaintiffs were each specifically informed at the time of their hire by

Mr. Bogush and by others that NMT does not pay overtime pay to employees who are

undergoing what they deem to be “training,” even if employees suffer or are permitted to work in

excess of 40 hours in any work week.

       44.     Defendants knew that Plaintiffs performed additional duties at home each night

that required overtime pay, but nevertheless violated wage and hours laws by failing to pay for

such overtime work.

       45.     Subject to review of NMT’s records, Plaintiffs are owed overtime pay for the

additional duties performed for the benefit of NMT throughout their employment, not including

enhanced damages and other relief which are sought herein.

                                Non-Compensation of Driving Time

       46.     Additionally, throughout their employment Plaintiffs were at times required to

drive to the office before the start of work to pick-up electrodes and supplies before reporting to

their assigned hospital. Similarly, Plaintiffs were required to drive to the office after work to

pick-up electrodes and supplies or to perform other duties before returning home.



                                                  11
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 12 of 24



       47.     Plaintiffs were not credited for such driving time from the office to the hospitals

and vice-versa as required by state and federal wage and hour laws, nor did NMT have a system

in place to record their full working hours.

       48.     Plaintiffs were not credited for such driving time between different hospitals in

the course and scope of their employment in any one work-day, nor did NMT have a system in

place to record their full working hours.

       49.     Subject to review of NMT’s records, Plaintiffs are owed overtime pay for the

driving time incurred for the benefit of NMT throughout their employment, not including

enhanced damages and other relief which are sought herein.

                               Separation of Employment - McCall

       50.     On April 8, 2021, Mr. McCall resigned from NMT due to a health condition that

was aggravated by the working conditions, and formally separated his employment.

       51.     NMT did not pay Mr. McCall for six accrued and payable personal days upon his

separation or the outstanding overtime owed at the time of his separation or within the next

scheduled payroll period, as required by federal and state wage and hour laws.

                                  Separation of Employment- Ng

       52.     On April 25, 2021, Ms. Ng resigned from NMT and formally separated her

employment.

       53.     Upon giving notice that she was resigning, Mr. Mathabel contacted Ms. Ng and

demanded that she remain employed and not leave NMT. Ms. Ng responded that she had to

leave as she lived with her parents who were moving to Florida and did not make enough to

afford her own apartment.

       54.     Ms. Ng’s response angered Mr. Mathabel, and he threatened to sue her for



                                                12
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 13 of 24



liquidated damages and stated to Ms. Ng: “well you signed a contract and you’re gonna have to

pay 15k to me.” When she explained she did not have such monies, Mr. Mathabel retorted

“that’s your problem” and “you’ll just have to figure that out,” or words to the effect.

       55.     After this conversation, NMT willfully did not pay her salary for her last week of

work or her accrued vacation, and did not pay her submitted expenses upon her separation of

employment. NMT also did not pay Ms. Ng’s unpaid and outstanding overtime owed at the time

of her separation or within the next schedule payroll period, as required by federal and state

wage and hour laws.

                                   Separation of Employment- Pearson

       56.     On August 16, 2021, Ms. Pearson resigned from NMT due to a health condition

caused by the workplace environment and formally separated her employment.

       57.     NMT did not pay Ms. Pearson for nine accrued personal days upon her

separation, did not pay her outstanding overtime owed at the time of her separation or within the

next scheduled payroll period as required by federal and state wage and hour laws, and did not

reimburse her for expenses.

    Demand for Disgorgement of Wages, Repayment of Expenses, and Liquidated Damages

       58.     In or around April of 2021, Mr. Mathabel personally sent letters to Mr. McCall

and Ms. Ng demanding payment for all wages earned wages, earned benefits, Defendants’

portion of required tax contributions, and other so-called expenses.

       59.     Mr. Mathabel’s letter to Mr. McCall dated April 12, 2021 contained a specific

detailed chart demanding the immediate repayment of the following categories/sums:




                                                 13
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 14 of 24




       60.       Similarly, when Ms. Pearson gave notice to NMT of her resignation from

employment, she was contacted by Ms. Stein and threatened with litigation if she did not pay

these amounts.

       61.       Ms. Stein sent Ms. Pearson an email containing a specific detailed chart

demanding the immediate payment of the following categories and sums:

                              Category                                      Amount
  Employee Trainee Salary 5/24/2021 – 8/15/2021                      5776.53
  Employer Company Paid Payroll Taxes 5/24/2021 – 8/15/2021          603.64

  Auto Reimbursement                                                 529.71
  Cell Phone Reimbursement                                           250.00
  Parking Reimbursement                                              471.00
  Vendex Scrub Credits                                               54.00

  Annual Credential Subscriptions                                    319.00
  Background Check                                                   40.00
  Drug Screen                                                        58.00

                                                             Total: $8,101.88




                                                 14
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 15 of 24



        62.     Ms. Stein followed up with a call to Ms. Pearson demanding the payment of the

amounts specified in the chart, coupled with the threat that NMT would pursue 15k in liquidated

damages if she did pay the sums immediately.

        63.     On September 3, 2021, collection counsel for NMT sent Ms. Pearson a demand of

$8,101.88 dollars under threat of imminent litigation and threats to seek up to $15,000 dollars in

liquidated damages if a lawsuit were filed.

        64.     Defendants and their agents and alter-ego demanded disgorgement of earned

wages, earned benefits and even payment of Defendants’ own tax obligations.

        65.     Through their actions, Defendants were demanding that Plaintiffs’ work without

pay, pay for Defendants’ own tax obligations, and pay for Defendants’ overhead costs. In short,

Defendants believe that Plaintiffs were indentured servants who owed the “master” for their

work. All of this is in violation of the laws that were passed to ensure that workers were treated

as employees, not servants. At a minimum, this scheme is in violation of the FLSA, MWHL,

and MWPCL, which require the payment of wages for work performed.

        66.     Not only did NMT receive PPP funds, but it bills for services it provides. NMT’s

scheme is set out to allow it to enrich itself in all aspects. It bills for services supported by

Plaintiffs, it received tax funded money to pay its employees, some of which has already been

forgiven from repayment obligations, and it seeks to get all wages returned, plus additional

amounts. This scheme contorts the very concept of employment on its head, requiring the

employee to stay employed, as an at-will employees, or suffer great indebtedness.

        67.     NMT received approximately 1.2 million dollars in taxpayer funded PPP loans

and grants. The amounts received in 2020 were forgiven. PPP was used for Plaintiffs’ payroll

and costs attendant to employment. Several payroll entries for these employees are denoted as



                                                   15
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 16 of 24



“PPP salary.” In seeking to extort the return of wages, additional amounts, and liquidated

damages, NMT was further attempting to fraudulently obtain windfall while placing Plaintiffs in

debt.

                     Demand For Unpaid Wages/ Cease and Desist- McCall

        68.    On or about May 28, 2021, Mr. McCall, through counsel, formally notified NMT

that it had failed to pay all accrued personal days owing at the time of separation, as well as the

fact that there was significant overtime owed. Further, the letter demanded that NMT cease-and-

desist from further harassing Mr. McCall and seeking illegal repayment of his earned wages

and/or liquidated damages.

        69.    The letter forwarded on behalf of Mr. McCall afforded NMT the opportunity to

cease its illegal practices and cure the unpaid wage violations.

        70.    While NMT thereafter belatedly paid Mr. McCall for 6 personal days and 3.27

hours of overtime, it purposefully and willfully did not pay him the full measure of overtime

owed as alleged in this Lawsuit.

                               Frivolous Lawsuits Against Plaintiffs

        71.    On July 16, 2021, NMT and Mr. Mathabel doubled- down on their threats of

extortion and filed patently frivolous lawsuits against Plaintiffs seeking $15,000 dollars in

liquidated damages in the District Court of Howard County.

        72.    These lawsuits are styled Neuro Monitoring Technologies v. McCall, Case No.:

D-101-CV-21-009883 and Neuro Monitoring Technologies v. Ng, Case No.: D-101-CV-21-

009884, respectively.

        73.    The lawsuits are pending and no trial has taken place as of the filing of this

Lawsuit. Similarly, litigation has been threatened against Ms. Pearson and based on the threats



                                                 16
            Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 17 of 24



contained in the letter by NMT’s collection counsel, litigation is imminent.

        74.     The liquidated damages provision in the respective Contracts are illegal,

unconscionable, unenforceable, violate federal and state wage and hour laws, and are otherwise

against the public policy of the state of Maryland.

        75.     As with any employment, however low paying, Plaintiffs positions included a

training period. NMT provided on the-job-training and in-house training only as part of the

training.

                                        COUNT I
                               FAIR LABOR STANDARDS ACT
                                      (All Defendants)

        76.     Plaintiffs incorporate by reference all allegations and paragraphs contained in the

Complaint as if more fully set forth herein.

        77.     At all times relevant to this Lawsuit, Defendants were “employers” and Plaintiffs

were “employees” within the meaning of the Fair Labor Standards Act (“FLSA”).

        78.     At all times relevant to this Lawsuit, Mr. Mathabel had the power and control

necessary to cause NMT to take actions pertaining to implementation and approval of payroll

practices and the fraudulent repayment and recovery scheme, as well as Defendants' failure to

pay Plaintiffs the required wages and overtime rate of pay for hours worked in excess of 40

hours per workweek and more thoroughly detailed in this Lawsuit.

        79.     Mr. Mathabel had the power to hire and fire employees, including Plaintiffs. He

controlled Plaintiffs’ terms and conditions of employment.

        80.     Plaintiffs were covered, non-exempt employees under the FLSA and its

implementing regulations and, as such, were entitled to be paid wages and overtime pay for all

hours worked consistent with the requirements of the FLSA.


                                                 17
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 18 of 24



       81.     Defendants willfully and/or intentionally failed and/or repeatedly refused to pay

to Plaintiff all wages and overtime wages due and owed under the FLSA for the period set forth

in this Lawsuit.

       82.     Defendants’ actions and inactions were in willful disregard of the rights of

Plaintiffs under the FLSA, and not the result of a good faith or bona fide dispute. Because of

Defendants’ actions and inactions, Plaintiffs suffered a loss of wages.

       83.     Plaintiffs are owed unpaid wages and overtime wages by Defendant as allowed

under 29 U.S.C. §§ 206 and 207 in an amount consistent with the allegations herein, or as the

result of a review of Defendants records and at the trial of this action.

       84.     In addition to any judgment awarded for wages and overtime wages, Plaintiffs are

entitled to an award of liquidated damages equal to the amount of damages, in addition to pre

and post-judgment interest, costs of the action, and reasonable prevailing party attorney’s fees.

29 U.S.C. § 216(b).

       85.     Plaintiffs are entitled to a declaratory finding that the liquidated damages

provisions in their respective Contracts are unenforceable and violate the FLSA on its face and

as implemented.

   WHEREFORE, Plaintiffs request judgment against Defendants, jointly and severally and

seek the following relief:

               A.      Unpaid regular wages and overtime;

               B.      Unreimbursed expenses;

               C.      Liquidated damages under the FLSA;

               D.      Reasonable attorney’s fees and costs;

               E.      Pre and post-judgment interest; and



                                                  18
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 19 of 24



               F.      Such other relief as is authorized.

                                COUNT TWO
               MARYLAND WAGE PAYMENT AND COLLECTION LAW
                           (Failure to Pay “Wages”)
                               (All Defendants)

       86.     Plaintiffs incorporate by reference all allegations and paragraphs contained in the

Complaint as if more fully set forth herein.

       87.     At all times relevant to this Lawsuit, Defendants were “employers” and Plaintiffs

were “employees” within the meaning of the Maryland Wage Payment and Collection Act

(“MWPCL”).

       88.      Defendants violated the MWPCL by failing to pay all “wages” to Plaintiffs for

the work they performed before the termination of employment, on or before the day on which

the Plaintiffs would have been paid the wages if their employment had not been terminated. MD.

CODE, LAB. & EMPL § 3-505(a). Defendants also violated the MWPCL by not paying expenses,

which reimbursement qualifies as “wages” under the MWPCL.

       89.     At the time of their respective separations, Plaintiffs performed work on behalf of

Defendants and were entitled to and had, in fact, earned the full value of their earnings.

       90.     Defendants willfully violated the MWPCL. As noted throughout this Complaint,

Plaintiffs were deliberately not paid earned wages, overtime and expenses as alleged herein, and

which can be further supported upon a review of Defendants records and at the trial of this

action. The refusal to pay such earnings was not the result of a bona fide dispute, and Plaintiffs

are entitled to treble damages in an amount not exceeding three times the unpaid wages, as well

as pre and post judgment interest, reasonable attorney’s fees, and other costs. MD. CODE, LAB. &

EMPL § 3-507.2(b).




                                                 19
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 20 of 24



    WHEREFORE, Plaintiffs request judgment against Defendants, jointly and severally, and

seek the following relief:

               A.      Unpaid regular wages and overtime;

               B.      An amount of three times the wage;

               C.      Reasonable attorney’s fees and costs;

               D.      Pre and post-judgment interest; and

               E.      Such other relief as is authorized.

                                        COUNT THREE
                                      QUANTUM MERUIT
                                 (Defendant NMT - Common Law)

        91.    Plaintiffs incorporate by reference all allegations contained in all paragraphs of

the Complaint as if more fully set forth herein.

        92.    Alternatively, Defendants had a quasi-contractual obligation to compensate

Plaintiffs with the value of all wages, benefits, and unreimbursed expenses that were due to them

as employees of NMT because of their employment, and Plaintiffs conferred benefits upon NMT

by working on their behalf.

        93.    NMT had an appreciation or knowledge of the benefits conferred upon them by

Plaintiffs.

        94.    Despite the foregoing, NMT retained the value of the wages, benefits, and

unreimbursed expenses under circumstances that makes it inequitable for NMT to retain the

value of these benefits.

        WHEREFORE, Plaintiffs request judgment against Defendants, jointly and severally,

and seek the following relief:

               A.      Unpaid regular wages and overtime;



                                                   20
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 21 of 24



               B.      Unreimbursed expenses; and

               C.      Such other relief as authorized.

                                COUNT FOUR
                     TRAFFICKING VICTIMS PROTECTION ACT
                                (All Defendants)

        95.    Plaintiffs incorporate by reference all allegations contained in all paragraphs of

the Complaint as if more fully set forth herein.

        96.    Defendants knowingly obtained the labor or services of Plaintiffs by threats of

serious harm or by means of the abuse or threatened abuse of law or legal process in violation of

the TVPA. 18 U.S.C. § 1589(a)(2)-(3).

        97.    Defendants and its agents knowingly benefitted financially and received value for

participation in the scheme.

        98.    Defendants and its agents knowingly recruited Plaintiffs for labor and/or services

in violation of the TVPA.

        99.    Through the abuse of legal process and threats of non-physical harm Defendants

sought to compel Plaintiffs to remain employed with Defendants and have brought lawsuits

against them and/or threatened to do so.

        100.   Defendants actions were willful, with the design to oppress, subjugate and coerce

Plaintiffs.

        WHEREFORE, Plaintiffs request judgment against Defendants, jointly and severally,

and seek the following relief:

               A.      Compensatory damages;

               B.      Punitive damages; and

               C.      Such other relief as authorized.



                                                   21
         Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 22 of 24



                                        COUNT FIVE
                                    DECLARATORY RELIEF
                     (Declaratory Judgment Act, 28 U.S.C. §§ 2201)
 (Maryland Uniform Declaratory Judgment Act, MD. CODE ANN, CTS. & JUD. PROC. §§3-401)
                                   (Defendant- NMT)

       101.    Plaintiffs incorporate by reference all allegations contained in all paragraphs of

the Complaint as if more fully set forth herein.

       102.    A present, actual and justiciable controversy exists between the Plaintiffs and

NMT as to the enforceability and unconscionability of the liquidated damages provisions

contained in the respective Contracts between Plaintiffs and NMT.

       103.    Given the pendency of the District Court lawsuits in Howard County, future

injury to the Plaintiffs loom with a high degree of immediacy.

       104.    Without a declaration, the parties cannot know their rights, status, obligations and

legal relations on a go-forward basis.

       105.    All of the parties necessary to the adjudication of the existing controversy are

before the Court.

       106.    Declaratory relief is appropriate pursuant to 28 U.S.C. §2201, and MD. CODE

ANN, CTS. & JUD. PROC. §§3-401, et seq.

       WHEREFORE, Plaintiffs seek a declaration that:

               A.      The repayment and liquidated damages provisions in the Contracts are

                       unenforceable because, at a minimum: (i) the damages sought, if judgment

                       were obtained and collected, would result in Plaintiffs earning zero pay for

                       several months of work in violation of the FLSA, MWHL, MWPCL and

                       TVPA; (ii) the repayment and liquidated damages provisions at issue are

                       against the public policy of the State of Maryland; (iii) the repayment and

                       liquidated damages provisions –in light of Plaintiffs being young, entry

                                                   22
 Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 23 of 24



               level employees with no meaningful bargaining power –are a contract of

               adhesion and/or are unconscionable;

       B.      Defendants’ attempt to seek payment from Plaintiffs is illegal;

       C.      Defendants’ scheme violates the FLSA, the MWPCL, and the TVPA;

       D.      Defendants attempt to seek payment from at-will employees and

               liquidated damages or attempt to recoup wages paid violates the principle

               of at-will employment.

       E.      Defendants owe Plaintiffs unpaid wages and overtime;

       F.      Defendants violated the FLSA, MWHL, MWPCL and the TVPA;

       G.      Such other declaratory relief as warranted under the circumstances of this

               Lawsuit.

                        DEMAND FOR TRIAL BY JURY

Plaintiffs demand a trial by jury in this action.

                                               Respectfully submitted

                                           By: ________/s/________________
                                              Ruth Ann Azeredo (MD 16175)
                                              Law Office of Ruth Ann Azeredo LLC
                                              1997 Annapolis Exchange Parkway
                                              Suite 300
                                              Annapolis, Maryland 21401
                                              Tel: (410) 558-1915
                                              Fax: (410) 558-19177
                                              ruthazeredo@comcast.net7

                                               -and-

                                               Timothy W. Romberger
                                               Fed. Bar No. 014408
                                               1025 Connecticut Avenue, N.W.
                                               Suite 1000
                                               Washington, D.C. 20046

                                          23
        Case 1:21-cv-02311-BPG Document 1 Filed 09/09/21 Page 24 of 24



                                           (202) 248-5053
                                           timromberger1@comcast.net
                                           Attorneys for Plaintiff
Dated: September 9, 2021




                                      24
